
	
		IA
		111th CONGRESS
		2d Session
		H. J. RES. 71
		IN THE HOUSE OF REPRESENTATIVES
		
			January 21, 2010
			Mr. Hoekstra
			 introduced the following joint resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		JOINT RESOLUTION
		Proposing an amendment to the Constitution
		  of the United States to give citizens of the United States the right to recall
		  elected officials.
	
	
		That the following article is
			 proposed as an amendment to the Constitution of the United States, which shall
			 be valid to all intents and purposes as part of the Constitution when ratified
			 by the legislatures of three-fourths of the several States within seven years
			 after the date of its submission for ratification:
			
				 —
					1.The people shall have the right to recall
				any person elected by popular vote or the electors of the various States to
				hold an office of the Federal Government.
					2.A petition proposing the recall
				of an elected official shall be submitted to an officer of the Government of
				the United States whom the Congress shall designate by law. Each petition shall
				be signed by at least ten percent of the whole number of people voting in a
				given State or congressional district, who voted in the most recent election
				for President, or for electors for President, occurring before the date on
				which the petition is submitted to the officer designated by Congress. All such
				signatures shall be collected within the six-month period ending on the date
				the petition is submitted to the officer designated by the Congress.
						Within ninety days after a petition is
				submitted to the officer designated by the Congress, such officer shall
				determine the validity of the signatures contained in the petition. If the
				petition contains the required number of valid signatures, the officer shall
				certify the petition and shall direct the chief executive officer in each State
				to place on a ballot the question of recall before the voters in the State or
				congressional district for Members of Congress. The Congress shall by law
				establish procedures for the preparation and submission of any such petition
				and for the validation of signatures on such petition.
						3.For the recall of Members of the Senate the
				recall election shall be held on the first Statewide election for public office
				(whether a primary election or a general election) which is held at least sixty
				days after the certification of valid signatures on such a petition.
						For the recall of Members of the House of
				Representatives, a recall election shall be held within sixty days of the
				certification of valid signatures on such a petition.
						4.If a recall ballot under this article
				receives a majority of the votes cast in either the district or State of
				Members of Congress, the recall of the said elected official shall take effect
				immediately upon certification of vote results by the chief executive officer
				of the States.
					5.In the event of the removal of a Member of
				Congress by recall, the chief executive officer of each of the States shall
				order a special election within the guidelines of the State.
					6.The people in each State voting under this
				Article shall have the qualification requisite for electors of the most
				numerous branch of the State legislature. The Congress shall by law prescribe
				the manner in which the results of the voting conducted under this article
				shall be ascertained and
				declared.
					.
		
